DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed January 26, 2021.  Claims 19-25 and 28 are currently amended.  Claims 1-18 were previously canceled.  Claims 29 and 30 are newly added.  Claims 19-30 are pending review in this correspondence.

Response to Amendment
	Objection to the drawings for a missing claimed feature is withdrawn in view of applicant’s claim amendments.
	Objection to the specification for incorrect terminology is withdrawn in view of applicant’s amendments to the specification submitted January 26, 2021.
	Rejection of claims 19-28 under 35 U.S.C. 112(pre-AIA ), first paragraph, for failing to comply with the written description requirement is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 19-23 under 35 U.S.C. 112(pre-AIA ), second paragraph, for being indefinite is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 19-21, 23, and 25-28 for being anticipated by Pelc et al (US 6,203,759 B1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 22 and 24 as being unpatentable over Pelc et al (US 6,203,759 B1) in view of Tisone (US 2006/0292304 A1) is withdrawn in view of applicant’s claim amendments.

Specification
The revised specification was received on January 26, 2021.  These amendments are acceptable.

Allowable Subject Matter
Claims 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach a pipetting arrangement comprising at least two sets of pipettes, an aspiration port of a pumping arrangement, one or more controllable on/off valves configured and arranged to operationally connect each of said at least two sets of pipettes to the aspiration port, a timing control unit arranged to establish, by control of said valves, said operational connection of the at least two sets of pipettes to said aspiration port in a time-multiplexed manner, wherein the pumping arrangement is arranged to be continuously operated during establishment of the operational connection by the timing-control unit, and a gaseous transmitter medium positioned between the at least two sets of pipettes and the aspiration port of the pumping arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        January 30, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798